            Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK


 U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

 Plaintiff,                                                    Civil Action No. 20-CV-02918

 v.
                                                                       COMPLAINT
 BACCARAT, INC.,

 Defendant.                                                      JURY TRIAL DEMAND



                                          COMPLAINT

       This is an action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq. (“Title VII”), Title I of the Americans with Disabilities Act of 1990 (“ADA”), and

Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, to correct unlawful employment

practices on the basis of race and disability and to provide appropriate relief to Craig Madison. As

alleged with greater particularity in paragraphs 14 to 25 below, the U.S. Equal Employment

Opportunity Commission (the “EEOC”) alleges that Defendant Baccarat, Inc. (“Defendant” or

“Baccarat”) violated Title VII and the ADA by discriminating against Madison because of his race

(black) and disability, subjecting him to race- and disability-based harassment, thereby creating

and maintaining a hostile work environment because of his race and disability that caused

Madison’s constructive discharge.

                                JURISDICTION AND VENUE

       1.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 102(a) of the

Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12112(a); Section 703(a)(1) of

                                                 1
             Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 2 of 11



Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a)(1); Sections

706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3) and Section 102 of the Civil

Rights Act of 1991, 42 U.S.C. § 1981a.

        2.       The unlawful acts alleged below were committed within the jurisdiction of the

United States District Court for the Southern District of New York.

                                              PARTIES

        3.       Plaintiff, the United States Equal Employment Opportunity Commission, is the

agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII of the Civil Rights Act and Title I of the ADA and is expressly

authorized to bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-

5(f)(1) and (3) and Section 107(a) of the ADA, 42 U.S.C. § 12117(a) which incorporates

Sections 706(f)(1) and (3) of Title VII by reference.

        4.       At all relevant times, Defendant has continually been a corporation organized

under the laws of the State of Delaware, doing business in the State of New York and the County

of New York, and has continuously had at least fifteen (15) employees.

        5.       At all relevant times, Defendant has been an employer engaged in an industry

affecting commerce under Sections 101(5) and 101(7) of the ADA, 42 U.S.C.§§ 12111(5), (7)

which incorporates by reference Section 701(b), (g), and (h) of Title VII, 42 U.S.C. §§ 2000e(b),

(g), and (h).

                             ADMINISTRATIVE PREREQUISITES

        6.       More than thirty (30) days prior to the institution of this lawsuit, a charge of

discrimination (EEOC Charge No. 520-2018-04936) was filed with the EEOC, alleging

violations of Title VII and the ADA by Baccarat.

        7.       The EEOC investigated the charge.
                                                   2
            Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 3 of 11



       8.       On January 29, 2020, the EEOC issued a Letter of Determination to Defendant,

finding reasonable cause to believe that Baccarat violated Title VII and the ADA.

       9.       The EEOC invited Defendant to join with the EEOC in informal methods of

conciliation to endeavor to eliminate its unlawful practices and provide appropriate relief.

       10.      The EEOC engaged in communications with Defendant to provide Defendant the

opportunity to remedy the discriminatory practices described in the Letter of Determination.

       11.      The EEOC was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       12.      On March 11, 2020, the EEOC issued to Defendant a Notice of Failure of

Conciliation.

       13.      All conditions precedent to the institution of this suit have been fulfilled.

                                   STATEMENT OF CLAIMS

       14.      At all relevant times, including since at least June 2014, Defendant operated a

store that sells crystal products located at 635 Madison Avenue, Manhattan, New York.

       15.      Craig Madison was employed with Baccarat as a sales consultant at its Madison

Avenue location from June 2014 to August 2018.

       16.      Madison is African-American.

       17.      Madison was an employee of Baccarat who had an impairment—dyslexia—that

substantially limited him in one or more major life activities, including reading and learning,

and/or whom Baccarat regarded as being disabled.

       18.      Accordingly, Madison is a qualified individual with a disability within the

meaning of the ADA.

       19.      Since at least June 2014, Defendant has engaged in unlawful employment

practices in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), and Section
                                                   3
         Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 4 of 11



102(a) of the ADA, 42 U.S.C. § 12112(a), by subjecting Madison to a hostile work environment,

consisting of ongoing severe or pervasive harassment because of his race and his actual or

perceived disability that Defendant permitted at its worksite and failed to remediate.

       20.     The unlawful practices alleged in paragraph 19 above include, but are not limited

to, the following:

               a. From approximately June 2014 to December 2017, two of Madison’s co-

                     workers subjected him to daily harassment because of his race and actual or

                     perceived disability.

               b. Throughout his employment with Defendant, Madison was typically subjected

                     to several offensive comments a day relating to his race and his actual or

                     perceived disability.

               c. The general manager who supervised Madison and directed his day-to-day

                     work also engaged in the race-based harassment.

               d. Examples of the race harassment include, but are not limited to, the following:

                          i.   The first harassing co-worker (“co-worker one”) told Madison on a

                               number of occasions, “I love black people, everyone should own

                               one.”

                         ii.   On approximately a weekly basis, co-worker one would ask Madison

                               questions about black women, including “Why are they hard?”;

                               “Why are they aggressive?”; “Why are the masculine?”; and “Why

                               can’t they get married?” Co-worker one would also ask “Why do

                               black and Hispanic women have so many babies?”

                        iii.   The second harassing co-worker (“co-worker two”) often smirked


                                                  4
Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 5 of 11



                when co-worker one would ask these questions and vocally

                concurred with co-worker one’s offensive comments about black

                women.

         iv.    Approximately once a week, co-worker one would ask Madison in

                reference to black men, “Why do they wear their pants hanging

                down?”

          v.    Approximately once a week, co-worker one would say, “Black men

                are more like children.”

         vi.    Co-worker one repeatedly told Madison that black people do not

                have “hearts” or “values.”

         vii.   Co-worker one called Madison a “big black queen” on many

                occasions.

        viii.   Co-worker one told Madison that his mother was on drugs.

         ix.    Co-worker one once asked Madison if he was born out of wedlock.

          x.    While employed with Defendant, Madison lived in Harlem and

                would tell the general manager about the great restaurants in his

                neighborhood. The general manager responded by saying that if she

                went to Harlem, she would need to wear “a bulletproof vest” and that

                black people would run after her to try to steal her Chanel bag.

         xi.    When there were instances of crime in Harlem, the general manager

                would often point it out to Madison. She said that there were not

                enough “good people” in Madison’s neighborhood and that in order

                to go to Harlem, she would have to see more people “like her,” more


                                    5
Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 6 of 11



               “decent people.” The general manager would also say that people

               “don’t go north of 96th or 110th Street” in Manhattan.

       e. Examples of the harassment based on Madison’s actual or perceived

          disability include, but are not limited to, the following:

              i. Co-worker two once asked Madison, “What in your small,

                 miniscule-size sponge thing that you call a brain would make you

                 think you are up [next to help a customer]?”

              ii. Co-worker two often made belittling remarks that questioned

                 Madison’s intellectual ability and whether Madison should be

                 working for Defendant.

             iii. On a number of occasions, co-worker one asked Madison when it

                 was that he found out that he was dyslexic.

       f. The harassing co-workers directed additional harassment at Madison

          because of his race and his actual or perceived disability, even though

          race, disability, or perceived disability were not explicitly referenced.

          Examples of this harassment include, but are not limited to, the following:

              i. Co-worker two frequently told Madison that he should commit

                 suicide by jumping off a bridge.

              ii. Co-worker two frequently told Madison that he should quit.

             iii. Co-worker two spoke in a condescending manner to Madison in

                 front of his clients, portraited Madison as incompetent, and tried to

                 convince the clients that they should work with co-worker two

                 rather than Madison.


                                     6
Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 7 of 11



             iv. On a number of occasions, the harassing co-workers told Madison

                 that he was “nothing”.

       g. In the course of his employment, Madison complained to his general

          manager about the harassment approximately twenty times. Within the

          first eight months of his employment, Madison complained to the general

          manager of the harassment at least five times. Any action the general

          manager may have taken in response to Madison’s numerous complaints

          was ineffective, as the harassment continued throughout Madison’s

          employment. There were also more than a dozen occasions when the

          general manager witnessed the harassment and did nothing.

       h. After approximately eight months of employment with Baccarat, Madison

          contacted the human resources director and informed her of the

          harassment.

       i. Approximately two or three weeks after Madison contacted the human

          resources director, employees at Defendant’s Madison Avenue location

          were provided with a one-hour anti-discrimination and anti-harassment

          training. The harassing co-workers were present for the training, as was

          the director of human resources and Baccarat’s President and CEO.

       j. Following the training, the harassment lessened somewhat for

          approximately two weeks.

       k. Approximately two weeks after the training, the harassment renewed in

          the same manner as before. Madison again brought this to the general

          manager’s attention; specifically, after the training was conducted,


                                    7
         Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 8 of 11



                       Madison informed the general manager at least another fifteen times that

                       the harassment was continuing. The general manager did not take action to

                       end the harassment.

                    l. Defendant’s failure to stop the harassment was grossly negligent in that it

                       failed to adequately respond to Madison’s continued complaints to his

                       general manager or to effectively monitor the workplace for further

                       harassment after Madison’s complaint to human resources and the one-

                       hour training session.

       21.     At the end of December 2017, Madison began a medical leave of absence because

of the toll the harassment was taking on his well-being.

       22.     In August 2018, Madison was constructively discharged, concluding that he could

no longer tolerate going to work and facing the ongoing, unremedied harassment based on his

race and disability.

       23.     Defendant constructively discharged Madison by creating and maintaining a

hostile work environment on the basis of race in violation of Section 703(a)(1) of Title VII, 42

U.S.C. § 2000e-2(a)(1), and on the basis of actual or perceived disability, in violation of Section

102(a) of the ADA, 42 U.S.C. § 12112(a), to the point where working conditions became so

intolerable that Madison was compelled to resign.

       24.     The unlawful employment practices complained of in paragraphs 19 through 23

were intentional.

       25.     The unlawful employment practices complained of in paragraphs 19 through 23

were done with malice or with reckless indifference to the federally protected rights of Madison.

                                     PRAYER FOR RELIEF

       WHEREFORE, the EEOC respectfully requests that this Court:
                                                 8
     Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 9 of 11



A. Grant a permanent injunction enjoining Defendant, its officers, successors, assigns, and

   all persons in active concert or participation with Defendant, from engaging in any

   employment practices which discriminate on the basis of race or national origin.

B. Grant a permanent injunction enjoining Defendant, its officers, successors, assigns, and

   all persons in active concert or participation with Defendant, from harassing its

   employees because of their race, actual disability, or perceived disability.

C. Order Defendant to institute and carry out policies, practices and programs which provide

   and ensure equal employment opportunities for black employees and employees with

   actual or perceived disabilities and which eradicate the effects of its past and present

   unlawful practices;

D. Order Defendant to make Madison whole by providing appropriate back pay with

   prejudgment interest, in amounts to be proved at trial, and other affirmative relief

   necessary to eradicate the effects of its unlawful employment practices, including

   rightful-place reinstatement;

E. Order Defendant to make Madison whole by providing compensation for past and future

   pecuniary losses resulting from the unlawful employment practices described above, in

   amounts to be determined at trial;

F. Order Defendant to make Madison whole by providing compensation for past and future

   non-pecuniary losses resulting from the unlawful employment practices described above,

   including, but not limited to, emotional pain, humiliation, and inconvenience, in amounts

   to be determined at trial;

G. Order Defendant to pay punitive damages for its malicious and reckless conduct

   described above, in an amount to be determined at trial;

                                             9
        Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 10 of 11



   H. Grant such further relief as the Court deems necessary and proper in the public interest;

      and award the EEOC its costs in this action.


                                  JURY TRIAL DEMAND

      The EEOC requests a jury trial on all questions of fact raised by its Complaint.


Date: April 9, 2020                                        Respectfully Submitted,
New York, New York
                                                           SHARON FAST GUSTAFSON
                                                           General Counsel

                                                           JAMES L. LEE
                                                           Deputy General Counsel

                                                           GWENDOLYN YOUNG REAMS
                                                           Associate General Counsel
                                                           U.S. EQUAL EMPLOYMENT
                                                           OPPORTUNITY COMMISSION
                                                           131 M. Street, N.E.
                                                           Washington, D.C. 20507

                                                           /s/ Jeffrey Burstein____
                                                           JEFFREY BURSTEIN
                                                           Regional Attorney

                                                           KIMBERLY CRUZ
                                                           Supervisory Trial Attorney
                                                           U.S. EQUAL EMPLOYMENT
                                                           OPPORTUNITY COMMISSION
                                                           New York District Office
                                                           33 Whitehall Street, Fl. 5
                                                           New York, NY 10004

                                                           KIRSTEN PETERS
                                                           Trial Attorney
                                                           U.S. EQUAL EMPLOYMENT

                                               10
Case 1:20-cv-02918-PGG Document 1 Filed 04/09/20 Page 11 of 11



                                       OPPORTUNITY COMMISSION
                                       New York District Office
                                       33 Whitehall Street, Fl. 5
                                       New York, NY 10004
                                       (929) 506-5325
                                       kirsten.peters@eeoc.gov




                              11
